     Case 2:85-cv-04544-DMG-AGR Document 556-1 Filed 06/14/19 Page 1 of 2 Page ID
                                     #:28168



1    JOSEPH H. HUNT
     Assistant Attorney General
2    Civil Division
3    WILLIAM C. PEACHEY
     Director, District Court Section
4
     Office of Immigration Litigation
5    WILLIAM C. SILVIS
6
     Assistant Director, District Court Section
     Office of Immigration Litigation
7    SARAH B. FABIAN
8    Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
9          P.O. Box 868, Ben Franklin Station
10         Washington, D.C. 20044
           Tel: (202) 532-4824
11
           Fax: (202) 305-7000
12         Email: sarah.b.fabian@usdoj.gov
13
     Attorneys for Defendants
14
15
                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17
18    JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG
19                                             [Proposed]
              Plaintiffs,
20                                             ORDER RESETTING HEARING
                   v.                          DATE RE ECF NO. 550
21
22    ERIC H. HOLDER, JR., Attorney
                                               [Hon. Dolly M. Gee]
23
      General of the United States; et al.,

24
              Defendants.
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 556-1 Filed 06/14/19 Page 2 of 2 Page ID
                                     #:28169



1          THIS CAUSE comes before the Court upon the Parties’ Stipulation for

2    Extension of Hearing Date.
3
           UPON CONSIDERATION of the Stipulation, and for the reasons set forth
4
5    therein, the Court hereby ORDERS that the hearing date for Plaintiffs’ Motion for
6
     Award of Attorneys’ Fees and Costs (ECF No. 550) is reset to July 19, 2019.
7
8    .IT IS SO ORDERED.
9
     DATED: _____________, 2019.
10
11
12
                                           THE HONORABLE DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
